DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,619,901. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 20-35 of this application is anticipated by claims 1-16 of the patent as both of them are drawn to 

Specification
The abstract of the disclosure is objected to because the recitation of “operation” (line 7) is believed to be --operation.--.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
flow control device → a valve which can be automatically and/or actively controlled is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
expansion device → an expansion valve is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the expansion device" in line 27. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an expansion device--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 23-26 and 30-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munns (US 2012/0067068).
Regarding claim 20, Munns discloses a heat exchanger comprising:
 a heat exchanger coil (18) including a header and tubes (refer to Fig. 1 below) fluidly connected to the header, the tubes fluidly connected with the header to pass a working fluid through the tubes and the header, the heat exchanger coil (18) configured to pass a heat exchange fluid (by means of fan 44) through the heat exchanger coil externally of the tubes in a heat exchange relationship with the working fluid, the heat exchanger coil including a first fluid port (refer to Fig. 1 below) fluidly connected with the 
in a cooling mode (refer to the cooling mode as can be seen from Fig. 1): the first fluid port receives the working fluid (refer to the fluid represented by the solid arrow entering the first fluid port), and the second fluid port discharges the working fluid after the working fluid has passed through the tubes and the header (of heat exchanger coil 18), 
in a mode other than the cooling mode (refer to Fig. 2, and par. 26, lines 1-6 and par. 29, lines 1-5, wherein said other mode is considered to be the transition mode): the second fluid port receives the working fluid (refer to the fluid represented by the solid arrow entering the second fluid port), and the first fluid port discharges the working fluid after the working fluid has passed through the tubes and header;
a volume (12) fluidly connected with the first fluid port (refer to Figs. 1 and 2); and
a flow control device (28) fluidly connected with the volume (12), the volume (12) being disposed between the flow control device and the first fluid port (refer to Figs. 1-2, wherein the volume, the flow control device and the first fluid port are located in a closed circuit, therefore, the volume being disposed between the flow control device and the first fluid port), wherein
in the cooling mode (Fig. 1): the flow control device (28) is in an open state and the volume is configured to pass the working fluid through the volume and to the first fluid port into the header fluidly connected with the first fluid port (refer to par. 25, lines 7-10, wherein the flow control device is open and any working fluid in the volume is 
in the mode other than the cooling mode (refer to Fig. 2): the flow control device is in a closed state and the volume is configured to receive the working fluid from the first fluid port, and to store the working fluid (refer to par. 26, lines 1-6 and par. 29, lines 1-5, wherein to change to the transition mode into the heating mode, the flow control device 28 is closed, and liquid refrigerant is directed to accumulate in the volume). 


    PNG
    media_image1.png
    380
    700
    media_image1.png
    Greyscale


Regarding claim 23, Munns meets the claim limitations as disclosed above in the rejection of claim 20. Further, Munns discloses wherein the volume (12) includes a capacity to receive a substantial amount of an operating charge of the working fluid designed for a cooling system in which the heat exchanger is implemented.
For clarity, the recitation “…to receive a substantial amount of an operating charge of the working fluid designed for a cooling system in which the heat exchanger is 

Regarding claim 24, Munns meets the claim limitations as disclosed above in the rejection of claim 20. Further, Munns discloses a fan (44) assembled with the heat exchanger coil (18) to draw the heat exchange fluid over the heat exchanger coil.

Regarding claim 25, Munns meets the claim limitations as disclosed above in the rejection of claim 24. Further, Munns discloses wherein the volume (12) is disposed within a perimeter defined by an arrangement of the heat exchanger coil (18), the fan (44), and a second heat exchanger coil (16).

Regarding claim 26, Munns discloses a cooling system (refer to Figs. 1-2) comprising:
a compressor (20) to compress a working fluid;
a first heat exchanger (18) to condense the working fluid, the first heat exchanger (18) is fluidly connected with the compressor (20) to receive the working fluid compressed by the compressor (refer to Fig. 1);
an expansion device (24) to expand the working fluid, the expansion device (24) is fluidly connected with the first heat exchanger (18) to receive the working fluid condensed by the first heat exchanger; and

a heat exchanger coil including a header and tubes fluidly connected to the header (refer to annotated Fig. 1 above), the tubes fluidly connected with the header to pass a working fluid through the tubes and the header, the heat exchanger coil configured to pass a heat exchange fluid through the heat exchanger coil externally of the tubes (by means of fan 44) in a heat exchange relationship with the working fluid, the heat exchanger coil including a first fluid port fluidly connected with the header and a second fluid port fluidly connected with the header (refer to annotated Fig. 1 above), wherein 
in a cooling mode (refer to the cooling mode as can be seen from Fig. 1): the first fluid port receives the working fluid (refer to 50, Fig. 1), and the second fluid port discharges the working fluid (refer to 52, Fig. 1) after the working fluid has passed through the tubes and the header,
in a mode other than the cooling mode (refer to Fig. 2, and par. 26, lines 1-6 and par. 29, lines 1-5, wherein said other mode is considered to be the transition mode): the second fluid port receives the working fluid (refer to 52, Fig. 2), and the first fluid port discharges the working fluid (refer to 50, Fig. 2) after the working fluid has passed through the tubes and header;
a volume (12) fluidly connected with the first fluid port (refer to Figs. 1-2, wherein the cooling system comprising the volume is a closed circuit, therefore, the volume being necessarily connected to the first and second fluid ports); and

in the cooling mode: the flow control device (28) is in an open state and the volume is configured to pass the working fluid through the volume and to the first fluid port into the header fluidly connected with the first fluid port (refer to par. 25, lines 7-10, wherein the flow control device is open and any working fluid in the volume is drawn through the flow control device, which is fluidly connected with the first fluid port), and
in the mode other than the cooling mode: the flow control device (28) is in a closed state and the volume is configured to receive the working fluid from the first fluid port, and to store the working fluid (refer to par. 26, lines 1-6 and par. 29, lines 1-5, wherein to change to the transition mode into the heating mode, the flow control device 28 is closed, and liquid refrigerant is directed to accumulate in the volume).

Regarding claim 30, Munns meets the claim limitations as disclosed above in the rejection of claim 26. Further, Munns discloses wherein the volume (12) includes a capacity to receive a substantial amount of an operating charge of the working fluid designed for the cooling system.
For clarity, the recitation “…to receive a substantial amount of an operating charge of the working fluid designed for the cooling system” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 31, Munns meets the claim limitations as disclosed above in the rejection of claim 26. Further, Munns discloses a fan (44) assembled with the heat exchanger coil (18) to draw the heat exchange fluid over the heat exchanger coil.

Regarding claim 32, Munns meets the claim limitations as disclosed above in the rejection of claim 31. Further, Munns discloses wherein the volume (12) is disposed within a perimeter defined by an arrangement of the heat exchanger coil (from first heat exchanger 18), the fan (44), and a second heat exchanger coil (from second heat exchanger 16) included with the first heat exchanger (by means of pipes 50, 52, 54 and 58).

Regarding claim 33, Munns discloses a method of operating a cooling system comprising:
compressing a working fluid with a compressor (20);
directing the working fluid to a first heat exchanger (coil 18) to condense the working fluid (refer to Fig. 1), the first heat exchanger including:
a heat exchanger coil (18) including a header and tubes fluidly connected to the header (refer to annotated Fig. 1 above), the tubes fluidly connected with the header to pass a working fluid through the tubes and the header, the heat exchanger coil (18) configured to pass a heat exchange fluid (by means of fan (44) through the heat exchanger coil (18) externally of the tubes in a heat exchange relationship with the working fluid, the heat exchanger coil including a first fluid port (refer to 50, Fig. 1, and 
in a cooling mode: the first fluid port receives the working fluid (refer to 50, Fig. 1), and the second fluid port discharges the working fluid (refer to 52, Fig. 1) after the working fluid has passed through the tubes and the header,
in a mode other than the cooling mode (refer to Fig. 2, and par. 26, lines 1-6 and par. 29, lines 1-5, wherein said other mode is considered to be the transition mode): the second fluid port receives the working fluid (refer to 52, Fig. 2), and the first fluid port discharges the working fluid after the working fluid has passed through the tubes and header;
a volume (12) fluidly connected with the first fluid port (the cooling system being a closed circuit, therefore, the volume necessarily connected with the first fluid port), and
a flow control device (28) fluidly connected with the volume (12), the volume being disposed between the flow control device and the first fluid port (refer to the closed system), wherein
in the cooling mode: the flow control device (28) is in an open state and the volume is configured to pass the working fluid through the volume and to the first fluid port into the header fluidly connected with the first fluid port (refer to par. 25, lines 7-10, wherein the flow control device is open and any working fluid in the volume is drawn through the flow control device, which is fluidly connected with the first fluid port), and
in the mode other than the cooling mode: the flow control device is in a closed state and the volume is configured to receive the working fluid from the first fluid port, 
directing the working fluid from an expansion device (24) to a second heat exchanger (16 as can be seen from Fig. 1); and
returning the working fluid to the compressor (be means of line 58), wherein the directing of the working fluid from the compressor to the first heat exchanger (by means of line 50) includes directing the working fluid through the volume prior to the working fluid flowing into the heat exchanger coil of the first heat exchanger (refer to refer to par. 25, lines 7-10, wherein in the cooling mode as can be seen from Fig. 1, before the working fluid enters the compressor and the first heat exchanger, the flow control device 28 is open and any working fluid in the volume is drawn through the flow control device which further flows through heat exchanger 16, the compressor and finally the first heat exchanger 18).

Regarding claim 34, Munns meets the claim limitations as disclosed above in the rejection of claim 33. Further, Munns discloses further comprising storing the working fluid, wherein the storing of the working fluid includes: directing the working fluid into the first heat exchanger, directing the working fluid from the heat exchanger coil and out of the second fluid port (refer to the cooling mode as can be seen from Fig. 1), and directing the working fluid into the volume, and storing the working fluid in the volume (refer to par. 26, lines 1-6, wherein at the end of the cooling cycle during 

Regarding claim 35, Munns meets the claim limitations as disclosed above in the rejection of claim 34. Further, Munns discloses wherein the storing of the working fluid is during a pump down operation (in the instant case, the transition mode is being considered as the pump down operation, since it consists on a volume filling operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munns (US 2012/0067068).
Regarding claims 21-22 and 28-29, Munns meets the claim limitations as disclosed above in the rejection of claims 20 and 26. Further, Munns discloses in the 
However, Munns teaches in the embodiment of Figs. 3 and 4, wherein the heat exchanger coil (18) includes a condensing section (upper section of the coil) wherein the first fluid port (refer to 50, Fig. 3) fluidly connected to an inlet of the condensing section, and a sub-cooling section (64), the second fluid port fluidly connected to an outlet of the sub-cooling section (refer to Fig. 3), in order to ensure complete condensation of refrigerant before the refrigerant enters a cooling expansion valve in the cooling mode (refer to par. 33, lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Munns by providing a condensing section, the first fluid port fluidly connected to an inlet of the condensing section and a sub-cooling section, the second fluid port fluidly connected to an outlet of the sub-cooling section in view of the teachings of the embodiment of Figs. 3-4, in order to ensure complete condensation of refrigerant before the refrigerant enters a cooling expansion valve in the cooling mode.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munns (US 2012/0067068) in view of Kopko (US 2010/0162739).
Regarding claim 27, Munns meets the claim limitations as disclosed above in the rejection of claim 26. Further, Munns discloses the cooling system, but fails to explicitly disclose wherein the system is a water chiller.
However, Kopko teaches that it is known in the art of refrigeration, to provide a cooling system being a water chiller (refer to par. 7, lines 1-9 and par. 23, lines 12-13).
One having ordinary skill in the art of refrigeration would recognize that water chillers are energy efficient, have a longer lifespan, and provide a quiet operation. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Munns such that the system is a water chiller, in order to provide a system that is energy efficient, have a longer lifespan, and provide a quiet operation in view of the teachings by Kopko along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA M VAZQUEZ/Examiner, Art Unit 3763